In view of the nature of the cause of action, and the defenses raised, defendant has legitimate grounds to examine plaintiff before trial. Being satisfied of defendant’s good faith the court in its discretion may allow such discovery and with the right to examine as to all the defenses raised. (Herbage v. City of Utica, 109 N. Y. 81; Alden v. O'Brien, 138 App. Div. 249; Kornbluth v. Isaacs, 149 id. 108.) While ordinarily we are not disposed to reviev; such an exercise of discretion by the Special Term, we think that the examination here sought can throw much light upon these issues, and that, therefore, in the interests of justice it should be granted. Order of the Special Term in so far as appealed from reversed, with ten dollars costs and disbursements, and plaintiff’s motion to vacate order for examination denied, with ten dollars costs. Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.